           Case 2:17-cv-00109-JJT Document 59 Filed 11/20/18 Page 1 of 17




Arthur J. Liederman (Bar No.1184167)
(Admitted Pro Hac Vice)
aliederman@morrisonmahoney.com
Nicole M. Battisti (Bar No. 4961413)
(Admitted Pro Hac Vice)
nbattisti@morrisonmahoney.com
MORRISON MAHONEY LLP
120 Broadway, Suite 1010
New York, NY 10271
Telephone: (212) 825-1212
Facsimile: (212) 825-1313

Jeffrey S. Hunter, Esq. (Bar No. 024426)
JHunter@rcdmlaw.com
RENAUD, COOK, DRURY, MESAROS, PA
One North Central, Ste. 900
Phoenix, AZ 85004-4117
Tel: (602) 307-9900

Attorneys for Defendant
Constellation Pharmaceuticals, Inc.

                                UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF ARIZONA


 ----------------------------------------------------------------
                                                                    Civil No. 2:17-CV-00109-
 IRIS SPEDALE and DANIEL SPEDALE,                                   ESW
 husband and wife,
                                                                        DEFENDANT’S
                                     Plaintiffs,                    STATEMENT OF FACTS
                   -against-                                          IN SUPPORT OF ITS
                                                                         MOTION FOR
 CONSTELLATION PHARMACEUTICALS, INC.,                               SUMMARY JUDGMENT

                                     Defendant.
 ----------------------------------------------------------------
         Case 2:17-cv-00109-JJT Document 59 Filed 11/20/18 Page 2 of 17




       Pursuant to Rule 56(c)(1) of the Federal Rules of Civil Procedure, Defendant Constellation

Pharmaceuticals, Inc. (“Constellation” or “Defendant”) submits the following Statement of Facts

to support its Motion for Summary Judgment.

       1. On December 1, 2015, Plaintiff, Iris Spedale, signed a “Research Participant Consent

          and Privacy Authorization Form” (referred to herein as the “Informed Consent”) for

          purposes of enrolling in a Phase 1 Clinical Trial/Research Study (“Clinical Trial”) of

          CPI-0610 (“study drug”) sponsored by the defendant, Constellation, for the treatment

          of multiple myeloma. [Executed Informed Consent, p. 21, attached as Exhibit A.]

       2. Ms. Spedale began Day 1 of Cycle 1 of the Clinical Trial on December 10, 2015 for a

          14 day regimen, which would have ended on December 23, 2015. [Medical Record

          from December 10, 2015, attached as Exhibit B].

       3. Ms. Spedale’s treating oncologist at the Mayo Clinic, Dr. Rafael Fonseca, noted that

          she was exhibiting mild forms of grade 1 mania as of December 29, 2015, which

          subsequently worsened to a grade 3 mania. [Medical Record from January 18, 2016,

          attached as Exhibit C; Deposition of Dr. Rafael Fonseca, p. 78, lines 3-7, 21-25, p.

          82, lines 13-15, attached as Exhibit D].

       4. Ms. Spedale allegedly continued to experience manic symptoms for months and even

          into 2017, which she attributes to the study drug. Dr. Fonseca noted on _____ that Ms.

          Spedale returned to her normal self. [Medical Record from October 16, 2017,

          attached as Exhibit E].

Clinical Trial Process / Ms. Spedale’s Enrollment




                                               1
 Case 2:17-cv-00109-JJT Document 59 Filed 11/20/18 Page 3 of 17




5. On June 5, 2013, Constellation submitted an Investigational New Drug (“IND”)

   Application to the FDA for the study drug, CPI-0610, a BET inhibitor. [IND

   Application, attached as Exhibit F].

6. The International Committee on Harmonization (“ICH”) guidelines describe the types

   of studies that are required to support an IND application and the sequence in which

   the studies need to be performed.            These pre-clinical/pre-IND studies include

   toxicology studies in two species (rodent and non rodent), safety pharmacology studies,

   and genetic toxicology studies. [Expert Report of Dr. David Jacobson-Kram,

   Section III, p. 2, attached as Exhibit G].

7. Phase 1 studies designed to support the development of oncology drugs are very

   different than the development of other drugs. ICH recognizes different guidelines to

   support pre-clinical safety testing for oncology drugs governed by guideline ICH S9.

   Id.

8. ICH S9 states that, “[a]n assessment of the pharmaceutical’s effect on vital organ

   functions (including cardiovascular, respiratory and central nervous system) should

   be available before the initiation of clinical studies; such parameters could be

   included in general toxicology studies. … Conducting stand-alone safety

   pharmacology studies to support studies in patients with advanced cancer is not called

   for.” Id. at Section IV, p. 3 [Emphasis Added].

9. Constellation’s expert toxicologist (Dr. David Jacobson-Kram), who was the former

   head of toxicology of the FDA’s Office of New Drugs, reviewed Constellation’s pre-

   clinical package and IND submission and concluded that Constellation adhered to the




                                         2
  Case 2:17-cv-00109-JJT Document 59 Filed 11/20/18 Page 4 of 17




   controlling guidelines of ICH S9 and no specific safety concerns were identified during

   the general toxicology studies to have required additional studies. Id. at p. 6.

10. In addition, neurobehavioral effects were not seen in other patients treated similarly or

   in patients receiving higher doses of the drug than Ms. Spedale during the Phase 1

   clinical trial. Id.

11. Moreover, Constellation’s microbiologist, Dr. Robert Sims, who was personally

   involved with the pre-clinical development of the study drug confirmed that the brain

   and central nervous system were tested in 6 independent general toxicology studies and

   no findings of neurological or psychological issues were found. [Affidavit of Dr.

   Robert Sims, ¶ 16, attached as Exhibit H].

12. Dr. Sims also confirmed that he is “aware of no FDA regulation or guideline that

   requires specific neurotoxicity testing for BET inhibitors due to concern of the inhibitor

   causing neurological and/or psychological issues.” [Exhibit H, ¶ 17].

13. The FDA approved Constellation’s IND Application on June 28, 2013, which

   confirmed that the proper studies were performed and included in their preclinical IND

   package. [FDA Approval Letter, attached as Exhibit I].

14. Thereafter, CPI-0610 was being evaluated in three separate Phase 1 clinical studies

   around the country involving patients with progressive lymphoma, acute leukemia, and

   multiple myeloma. [Investigator’s Brochure dated April 30, 2018, p. 8, attached as

   Exhibit J].

15. Constellation and the Mayo Clinic of Arizona entered into a Clinical Trial Agreement

   on or about April 3, 2014, for purposes having the Mayo Clinic act as one of the clinical

   trial sites for the trial focusing on treatment of multiple myeloma patients in accordance



                                         3
  Case 2:17-cv-00109-JJT Document 59 Filed 11/20/18 Page 5 of 17




   with the protocol approved by the FDA and the Institutional Review Board (“IRB”)

   utilized by the Mayo Clinic. [Clinical Trial Agreement, p. 1, attached as Exhibit K].

16. Pursuant to the Clinical Trial Agreement, the Mayo Clinic was responsible for

   obtaining a written Informed Consent for each trial subject. [Exhibit K, p. 4, section

   6].

17. The Clinical Trial Agreement specified that the relationship of the Mayo Clinic to

   Constellation is “one of independent contractor and not one of partnership, agent and

   principal, employee and employer, joint venture, or otherwise.” [Exhibit K, p. 12,

   section 23].

18. Under federal regulation, an investigator is responsible for “protecting the rights,

   safety, and welfare of subjects under the investigator’s care.” [21 C.F.R. § 312.60;

   Plaintiffs’ Complaint (“Compl.”), ¶ 62, on file herein, Dkt 1].

19. The regulations also state that the Sponsor of a clinical trial is responsible for selecting

   qualified investigators, providing the investigators what they need to conduct an

   investigation properly, ensure proper monitoring of the investigation, ensure the

   investigation is conducted in accordance with the general investigational plan and

   protocols, maintain an effective IND, and ensure the FDA and all participating

   investigators are promptly informed of significant new adverse effects or risks with

   respect to the drug. [21 C.F.R. § 312.50; Compl. ¶ 61].

20. It is the duty of an Investigational Review Board (“IRB”), to review, amend, and

   approve the informed consent; review, approve or disapprove all research activities

   covered by the IRB regulations, and ensure that the informed consent is sought from

   each prospective subject. [21 C.F.R. §50.20, 21 C.F.R. § 56.109(a), 21 CFR §56.111;



                                           4
  Case 2:17-cv-00109-JJT Document 59 Filed 11/20/18 Page 6 of 17




   Dr. Italo Biaggioni, M.D. Expert Report, Page 3, ¶ 6; p. 4, ¶ 10, attached as Exhibit

   L].

21. All clinical trials are required by Federal Regulation to be approved by an Institutional

   Review Board (“IRB”) that is independent of the Study Sponsor. [Exhibit L, Page 2,

   ¶ 1].

22. The Mayo Clinic retained its own internal IRB to review the protocol, informed

   consent, and other clinical trial documents, as well as ensure that the risks to the

   subjects were minimized. [Exhibit L, pgs 2-5].

23. An investigator may not begin the informed consent process with subjects until the IRB

   reviews and approves the clinical investigation, consent form, and the information to

   be given to subjects as part of the consent process. 21 CFR §§ 50.20, 56.103(a), and

   56.109.

24. Dr. Peter Leif Bergsagel of the Mayo Clinic was appointed as the principal investigator

   of the Clinical Trial, and executed FDA Form 1572, Statement of Investigator, on April

   2, 2014, where he agreed to “personally conduct or supervise the described

   investigation(s)” and “inform any patients, or any persons used as controls, that the

   drugs are being used for investigational purposes…” [FDA Form 1572, attached as

   Exhibit M].

25. Dr. Bergsagel testified that he reviewed the informed consent and submitted it to the

   IRB for their review and approval. [Bergsagel Deposition, p. 33, lines 5-15, attached

   as Exhibit N].




                                         5
  Case 2:17-cv-00109-JJT Document 59 Filed 11/20/18 Page 7 of 17




26. Plaintiff had been under treatment with Dr. Rafael Fonseca, an oncologist, at the Mayo

   Clinic in Arizona since her cancer diagnosis in 2009. [Plaintiff Daniel Spedale

   Deposition, p. 14, lines 3-17, attached as Exhibit O].

27. On November 17, 2015, Ms. Spedale’s treating oncologist suggested enrolling in the

   clinical trial since he believed it was the best treatment option for her at that time.

   [Medical Record from November 17, 2015, attached as Exhibit P].

       “Mrs. Spedale continues to do well but her free light chain has gone
       up. I think we need to start considering the next line of treatment in
       her situation. Because of the previous problems with blood clots, I
       would be inclined not to use meds at least for the time being. The
       logical next step would be the use of carfilzomib. The patient
       inquired about the use of bortezomib. She believes she tolerated it
       well though I reminded her that she had significant GI toxicity at the
       end of her therapy. Another possibility would be for the patient to
       participate in one of our clinical trials. We are particularly interested
       in oral medications that could be provided on a long-term basis. I
       have communicated with our study coordinators. As soon as they
       have determined her eligibility we will be in contact with the patient
       again. Otherwise, I will see the patient again after the holidays so
       we can start the next line of therapy. The patient and her husband
       had ample opportunity to ask questions and they were addressed.”

28. A few days later on November 20, 2015, Mr. Spedale emailed the Mayo Clinic study

   coordinator to inquire about a new drug NINLARO ixazomib which was FDA

   approved for relapsed multiple myeloma patients asking whether this would be a better

   alternative. [Email chain between Daniel Spedale and Charanjit Singh, dated

   November 20, 2015, p. 2, attached as Exhibit Q].

29. On November 23, 2015, the study coordinator responded to Mr. Spedale that “[Dr.

   Fonseca] would recommend to first try the study drug (BET inhibitor). Then she can

   try the approved Ixazomib later.” [Exhibit Q, p. 1].

30. A few hours later, Mr. Spedale responded, “Thank you for checking with Dr. Fonseca.

   Yes we do want to continue with the trial.” Id.

                                          6
  Case 2:17-cv-00109-JJT Document 59 Filed 11/20/18 Page 8 of 17




31. Ms. Spedale was subsequently seen on December 1, 2015 by Dr. Fonseca when she

   asked additional questions about participation in the clinical trial.

       “Mrs. Spedale has been interested in the potential of participating
       with clinical trial CPI-0610 using a BET inhibitor as treatment for
       recurrent myeloma. She had some more questions about the trial and
       wished to meet before so we could address them.” [Medical
       Records from December 1, 2015, attached as Exhibit R].

32. Dr. Fonseca’s notes state:

       “Mrs. Spedale had an opportunity to talk to me about various
       treatment options. Because of her past problems with thrombosis
       with IMiDs and the gastrointestinal toxicity with the proteosome
       inhibitors we probably would be faced with a choice of carfilzomib,
       ixazomib or a clinical trial. After further consideration she will
       participate in the clinical trial. She had an opportunity to meet with
       our study coordinator and review the potential risks, benefits,
       logistics and usual protocol for the clinical trial. She will be enrolled
       later today.” Id.

33. On this same day (December 1, 2015), Ms. Spedale was also seen by the principal

   investigator of the clinical trial at the Mayo Clinic, Dr. Bergsagel. His notes indicated

   that she had agreed to participate in the clinical trial of CPI-0610. [Exhibit R].

34. Ms. Spedale admits that signature on the informed consent is hers. [Plaintiff Iris

   Spedale Deposition, p, 30, lines 7-9, attached as Exhibit S].

35. Ms. Spedale testified that she never read the informed consent, was never told about

   anything in the informed consent, and signed the informed consent relying on Dr.

   Fonseca’s medical expertise. [Exhibit S, pgs, 29-30, p. 33, lines 11-25, p. 34, lines 1-

   13, p. 36, lines 1-16].

36. Constellation, as the sponsor/manufacturer of the study drug, was not privy to any

   conversations between Ms. Spedale and her treating oncologist, nor was Constellation

   part of the decision to enroll her in the clinical trial. Ms. Spedale testified that the only



                                          7
  Case 2:17-cv-00109-JJT Document 59 Filed 11/20/18 Page 9 of 17




   person she spoke with about the clinical trial was Dr. Fonseca and JR Singh. [Exhibit

   S, pgs. 25-28].

37. The enrollment for the Phase 1 clinical trial began in September 2013. Between

   September 2013 and June 2015, a total of 93 patients had been treated across the three

   Phase 1 studies, at doses of 6mg – 400mg once a day and 85mg – 110 mg twice a day.

   [See Table 5-1 of Investigator’s Brochure, dated April 5, 2016, attached as Exhibit

   T].

38. By the conclusion of the phase 1 study, a total of 138 patients had been evaluated in

   the three separate phase 1 studies, evaluating 64 patients with lymphoma, 44 patients

   with leukemia, and 30 patients with multiple myeloma with doses ranging from 6mg –

   400mg once a day and 85mg – 150 mg twice a day. [Exhibit J, p. 23].

39. At the time of Ms. Spedale’s enrollment, a total of 24 patients (out of 30) in the multiple

   myeloma arm of the phase 1 study had already been enrolled, with Ms. Spedale being

   the 25th patient to be enrolled and evaluated at a dose of 150mg twice a day. A total

   of five patients were evaluated at the 150mg dose, and Ms. Spedale was the last and

   final one enrolled of the five. [0610-03 Myeloma Patient Status Spreadsheet,

   attached as Exhibit U].

40. Of the 138 patients that had been evaluated, plaintiff was the only individual to report

   an adverse event of mania/psychosis. [Exhibit N, p. 39, lines 13-15].

41. Plaintiff has focused on to two adverse events that were reported prior to plaintiff’s

   enrollment in the clinical trial – 1) a patient in the leukemia arm of the study at

   Massachusetts General Hospital (“MGH”) who presented to the hospital with

   “confusion,” which later resolved and was determined by the principal investigator at



                                          8
       Case 2:17-cv-00109-JJT Document 59 Filed 11/20/18 Page 10 of 17




         MGH to not be related to the study drug, and 2) a patient in the lymphoma arm of the

         study at Ohio State University Cancer Center (“Ohio State”) who also presented to the

         ER with confusion, which fully resolved within 40 minutes. The principal investigator

         at Ohio State assessed the confusion event as related to the study drug but unexpected.

         [FDA Medwatch Reports, attached as Exhibit V].

      42. Plaintiff had a prior medical history of steroid induced mania in 2009, which had fully

         resolved after she was cleared by her treating psychiatrist at the Mayo Clinic. [Dr.

         Preter Expert Report, p. 35, attached as Exhibit W].

Informed Consent Form

      43. As previously stated, plaintiff executed the Informed Consent Form for the enrollment

         in the clinical trial on December 1, 2015. [Exhibit A, p. 21]

      44. The Informed Consent was presented to plaintiff by the clinical research coordinator at

         the Mayo Clinic, Mr. Charanjit Singh. He testified that he explained the research study

         to the plaintiff and answered all her questions to the best of his ability. [Exhibit A, p.

         21; Deposition of Charanjit Singh, p. 42, lines 22-23; p. 53-54, lines 16-3, attached

         as Exhibit X.]

      45. The informed consent signed by plaintiff was compliant with the federal regulations.

         [Exhibit L, Page 6, ¶ 7].

      46. Constellation’s IRB expert confirmed that the current guidelines of the Mayo Clinic

         IRB required that the plan be in place to obtain consent, including the method for

         obtaining informed consent, the amount of time planned for the consent process, and

         the study team members who would meet with the patient to obtain their informed

         consent. [Exhibit L, Page 4, ¶ 9].



                                               9
 Case 2:17-cv-00109-JJT Document 59 Filed 11/20/18 Page 11 of 17




47. The Mayo Clinic’s guidelines stated that their IRB was responsible for ensuring that

   the consent document accurately described the risks and benefits. [Exhibit L, Page 4,

   ¶ 11].

48. At the beginning of the Informed Consent, it expressly provided that,

       “The main purpose of this study is to determine the highest dose of
       CPI-0610 that can be given without causing severe side effects. This
       is a Phase I study, which means that CPI-0610 is in very early stages
       of testing in humans. ... Future studies may then test whether or not
       CPI-0610 is useful against different types of cancer.”

       “CPI-0610 is experimental, which means that it is not approved by
       the U.S. Food and Drug Administration (FDA) or other regulatory
       agencies around the world to treat cancer or for any other disease.”
       [Exhibit A, p. 3, section 2].

49. The informed consent further stated,

       “The purposes of this study is to find answers to the following
       research questions:

            •   What is the highest dose of CPI-0610 that can be given to
                patients with multiple myeloma without causing severe side
                effects?

            •   What are the side effects of CPI-0610?

            •   How much CPI-0610 is in the bloodstream at specific times
                after taking it, and how rapidly does the body get rid of
                CPI-0610?

            •   What are the effects of CPI-0610 on the expression of
                certain genes, both in normal blood cells and in multiple
                myeloma cells?

            •   Will CPI-0610 help reduce the amount of multiple
                myeloma in patients’ bodies?” Id.

50. Not only did the informed consent explain the purpose of the study, but it educated the

   enrollee that there may not be a medical benefit of taking the study drug and that there

   was potential risks associated with the study drug (some of which are not well known),



                                         10
        Case 2:17-cv-00109-JJT Document 59 Filed 11/20/18 Page 12 of 17




          which could be serious, long lasting, permanent or even fatal. [Exhibit A, p. 13, section

          6; p. 16, section 9].

Plaintiffs’ Expert, Dr. James P. Sutton:

       51. Plaintiffs have retained an expert neurologist, Dr. James P. Sutton, to offer various

          opinions regarding the allegations against Constellation. [Dr. Sutton Expert Report,

          attached as Exhibit Y]:

              a. Constellation was negligent in advancing the study drug from animal studies to

                  human clinical trials because Constellation failed to adequately test for potential

                  neurotoxicity in the preclinical phase [Id. at p. 8, section 1];

              b. Plaintiffs informed consent was never obtained [Id. at p. 10, section 5];

              c. The informed consent form does not mention that Dr. Allis, a Constellation

                  founder, proved that a BET inhibitor could cause brain injury in mammals [Id.

                  at p. 10, section 5(f)];

              d. There is no exclusion in the clinical trial protocol for patients who had other

                  treatment options and/or had prior central nervous system neurological or

                  psychiatric illness [Id. at p. 11, section 7];

              e. Constellation was negligent in not keeping abreast of BET inhibitor research,

                  citing exclusively to the Dr. C. David Allis Article (“Allis Article”), that would

                  have ensured human subject safety [Id. at p. 12, section 9];

              f. Plaintiff suffered permanent and irreparable psychological injury [Id. at p. 13,

                  section 10];

              g. Plaintiff suffered severe and irreversible brain injury and disabling

                  mania/psychosis from the study drug [Id. at p. 9, sections 2-3];



                                                 11
 Case 2:17-cv-00109-JJT Document 59 Filed 11/20/18 Page 13 of 17




52. With respect to Dr. Sutton’s opinions regarding whether Constellation was negligent

   in advancing the study drug from animal studies to human clinical testing, Dr. Sutton

   refuted his own opinions in his expert report when he testified that he has no opinion

   about Constellation’s IND submission to the FDA. [Dr. Sutton Deposition, p. 33, lines

   21-25, p. 34, line 1, attached as Exhibit Z].

53. The IND submission is an application by the sponsor/manufacturer of the study drug

   asking the FDA to advance the study from animal testing to human clinical testing.

   [Exhibit G, p. 2].

54. When asked to identify a point in time that the negligence by Constellation occurred,

   Dr. Sutton testified that he could not assign a specific time point, but generally stated

   that Constellation was negligent in not looking at the potential effects the study drug

   could have on many organ systems, including the brain. [Exhibit Z, p. 34-35, lines 22-

   25, 1-4].

55. Dr. Sutton was aware of no regulatory guidelines or regulations that require specific

   types of testing for FDA approval for cancer-oncology drugs. [Exhibit Z, p. 35, lines

   9-12].

56. Dr. Sutton also had no opinions about specific neurological issues he felt were of

   concern during the general toxicology pre-clinical testing. He only testified that he

   believed the testing was “very sketchy and limited,” but had no scientific basis for this

   opinion. [Exhibit Z, p. 35, lines 17-21].

57. Dr. Sutton was aware of no other BET inhibitor clinical trials that had conducted

   neurotoxicity testing in the pre-clinical phase, nor could he identify a regulation or




                                        12
 Case 2:17-cv-00109-JJT Document 59 Filed 11/20/18 Page 14 of 17




   guideline that required such specific testing. [Exhibit Z, p. 31, lines 13-19, p. 32, lines

   3-9, 16-18].

58. Dr. Sutton did not compare the subject clinical trial and pre-clinical submission to any

   other BET inhibitor IND submission, and was unaware that the IND submission for

   cancer drugs (like that one at issue in this case), differ from non-cancer drug. [Exhibit

   Z, p. 33, lines 2-11].

59. Dr. Sutton’s opinions regarding the fact that plaintiffs’ informed consent was never

   obtained, is unsupported by any evidence that Constellation had direct dealings with

   plaintiff, or that Constellation was contractually obligated to physically obtain her

   informed consent. [Exhibit Y, p. 10, section 5].

60. In fact, Dr. Sutton’s expert report confirms that the principal investigator and the Mayo

   Clinic, “were responsible for ensuring that informed consent was obtained including

   ensuring that the [informed consent form] accurately reflected the risk of the study and

   investigational agent.” [Exhibit Y, p. 11, section 6(a)].

61. Plaintiffs have testified that they had no contact with anyone from Constellation and

   only spoke with Mayo Clinic employees regarding the clinical trial. [Exhibit S, pgs.

   25-28].

62. Dr. Sutton’s reasoning that the informed consent should have warned enrollees that

   BET inhibitors could cause brain injury in mammals based on the Allis Article is

   factually inaccurate and a misrepresentation of the findings in the Allis Article.

   [Exhibit Y, p. 10, section 5(f); Exhibit H].

63. Dr. Sims confirmed in his affidavit that there were no findings regarding brain injury,

   or even psychological injury/concern. There were no major changes in short-term



                                         13
       Case 2:17-cv-00109-JJT Document 59 Filed 11/20/18 Page 15 of 17




         memory, movement, learning ability or anxiety, or that the mice suffered brain cell

         death or change in the brain’s neuronal structure. [Exhibit H, ¶¶ 12-14].

      64. Dr. Sims further confirmed that the BET inhibitor used in the Allis Article was different

         than the one used by Constellation in the subject clinical trial. [Exhibit H, ¶ 9].

      65. Constellation’s dually board-certified expert in neurology and psychiatry has stated that

         there is no scientific or medical literature supporting the theory that CPI-0610 causes

         or even exacerbates psychiatric illness; or that any person with psychological

         antecedents who is being treated with any BET inhibitor, is at a heightened risk for a

         manic breakdown. [Exhibit W, pgs. 37-39].

      66. Dr. Sutton’s opinion that the exclusion criteria in the protocol should have excluded

         patients who had prior central nervous system neurological or psychiatric illness, is

         unsubstantiated by any scientific evidence or basis. [Exhibit Y, p. 11, section 7].

      67. The Clinical Trial Protocol sufficiently identified all the risks known and identified

         during the preclinical phase and that enrollees should be ones that have no effective

         standard treatment available. [Clinical Trial Protocol, p. 33, section 4, p. 80, section

         9, attached as Exhibit AA.]

Causation:

      68. Dr. Preter explained that sleep disturbance is a classic prodrome of manic breakdown.

         [Exhibit W, p. 5].

      69. Dr. Preter opined that the year and a half of grossly disturbed sleep patterns preceding

         her mania, combined with chronic anxiety, and multiple courses of chemotherapy all

         could have caused or contributed to Ms. Spedale’s mania. [Exhibit W, pgs. 4, 36-37).




                                               14
       Case 2:17-cv-00109-JJT Document 59 Filed 11/20/18 Page 16 of 17




      70. Moreover, on the day of Ms. Spedale’s enrollment in the clinical trial, she was on a

         slew of medications, half of which have known mental side effects including mental

         fog, mood changes, impaired mental performance, headache, dizziness, hallucinations,

         depression, and confusion. Importantly, one of the listed medications (Prednisone) is

         known for aggravating pre-existing psychiatric conditions. [Exhibit B].

Dated: November 19, 2018

                                          /s/ Arthur J. Liederman (Bar No.1184167)
                                          (Admitted Pro Hac Vice)
                                          aliederman@morrisonmahoney.com
                                          /s/ Nicole M. Battisti (Bar No. 4961413)
                                          (Admitted Pro Hac Vice)
                                          nbattisti@morrisonmahoney.com
                                          MORRISON MAHONEY LLP
                                          120 Broadway, Suite 1010
                                          New York, NY 10271
                                          Telephone: (212) 825-1212
                                          Facsimile: (212) 825-1313

                                          /s/ Jeffrey S. Hunter (Bar No. 024426)
                                          JHunter@rcdmlaw.com
                                          RENAUD, COOK, DRURY, MESAROS, PA
                                          One North Central, Ste. 900
                                          Phoenix, AZ 85004-4117
                                          Tel: (602) 307-9900

                                          Attorneys for Defendant
                                          Constellation Pharmaceuticals, Inc.




                                             15
        Case 2:17-cv-00109-JJT Document 59 Filed 11/20/18 Page 17 of 17




                               CERTIFICATE OF SERVICE

       I hereby certify on this 19th day of November, 2018, I electronically transmitted the

attached document to the Clerk’s Office using the CM/ECF system for filing and transmittal of a

Notice of Electronic Filing to the following CM/ECF registrants:


                                       Alan Milstein
                     Sherman, Silverstein, Kohl, Rose & Podolsky, P.A.
                                308 Harper Drive, Suite 200
                                  Moorestown, NJ 08057
                           AMilstein@shermansilverstein.com
                                   Attorney for Plaintiff




                                            ________/s/ Cindy K. Bowlin______________




                                              16
